DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 Response to Arguments
Due to the amendments filed 10/29/2021 the previous rejection of the claims have been withdrawn.
Allowable Subject Matter
Claims 1-10 allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the controller: causes the first irradiated light and the second irradiated light to be alternately irradiated every one period corresponding to one wavelength sweep from the first light emitter and the second light emitter at mutually different timings during a first time period; alternately stores the first information and the second information in the storage every one period corresponding to one wavelength sweep at mutually different timings during the first time period, in synchronization with irradiation timings of the first irradiated light and the second irradiated light; acquires the information relating to the first optical spectrum based on the first information stored in the storage after the first time period has passed; and acquires the information relating to the second optical spectrum based on the second information stored in the storage after the first time period has passed” in combination with the remaining limitations of the claim.
Regarding claim 6, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “causing first irradiated light and second irradiated light to be alternately irradiated every one period corresponding to one wavelength sweep at mutually different timings during a first time period, wherein the first irradiated light and the second irradiated light are irradiated to gas to be measured; …alternately storing, in a storage, first information relating to the first light reception signal and second information relating to the second light reception signal every one period corresponding to one wavelength sweep at mutually different timings during the first time period, wherein the first information and the second information are stored in synchronization with irradiation timings of the first irradiated light and the second irradiated light, respectively; 39539004Application No. 16/847,034Docket No.: 18239-034001 Amendment dated October 29, 2021 acquiring the information relating to the first optical spectrum based on the first information stored in the storage after  the first time period has passed; and acquiring the information relating to the second optical spectrum based on the second information stored in the storage after the first time period has passed” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877